
	
		II
		112th CONGRESS
		2d Session
		S. 2232
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Warner) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To decrease the deficit by realigning, consolidating,
		  disposing, and improving the efficiency of Federal buildings and other civilian
		  real property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Property Realignment Act of
			 2012 or CPRA.
		2.PurposesThe purposes of this Act are—
			(1)to consolidate the
			 footprint of Federal buildings and facilities;
			(2)to maximize the rate of use of Federal
			 buildings and facilities;
			(3)to reduce the reliance of the Federal
			 Government on leased space;
			(4)to sell or redevelop high-value assets that
			 are underused to obtain the highest and best value for the taxpayer and
			 maximize the return to the taxpayer;
			(5)to reduce the operating and maintenance
			 costs of Federal civilian real properties through the realignment of real
			 properties by consolidating, colocating, and reconfiguring space, and by
			 implementing other operational efficiencies;
			(6)to reduce redundancy, overlap, and costs
			 associated with field offices;
			(7)to create incentives for Federal agencies
			 to achieve greater efficiency in inventories of civilian real property;
			(8)to facilitate and expedite the disposal of
			 unneeded civilian properties; and
			(9)to assist Federal agencies in achieving
			 sustainability goals of the Federal Government by reducing excess space,
			 inventory, and energy consumption, as well as by leveraging new
			 technologies.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)Asset Proceeds
			 and Space Management FundThe term Asset Proceeds and Space
			 Management Fund means the Civilian Property Realignment Commission—Asset
			 Proceeds and Space Management Fund established by section 18(c)(1).
			(3)CommissionThe
			 term Commission means the Civilian Property Realignment Commission
			 established by section 4(a)(1).
			(4)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(5)DisposalThe
			 term disposal means any action that constitutes the removal of any
			 Federal civilian real property from the Federal inventory, including sale,
			 deed, demolition, or exchange.
			(6)Federal
			 agencyThe term Federal agency means—
				(A)an executive
			 department or independent establishment in the executive branch of the
			 Government; and
				(B)a wholly owned
			 Government corporation.
				(7)Federal civilian
			 real property; civilian real property
				(A)In
			 generalThe terms Federal civilian real property and
			 civilian real property mean any Federal real property
			 asset.
				(B)InclusionsThe
			 terms Federal civilian real property and civilian real
			 property include—
					(i)Federal buildings
			 (as defined in section 3301 of title 40, United States Code); and
					(ii)occupied and
			 improved grounds, leased space, or other physical structures under the custody
			 and control of any Federal agency.
					(C)ExclusionsThe
			 terms Federal civilian real property and civilian real
			 property do not include—
					(i)any
			 military installation (as defined in section 2910 of the Defense Base Closure
			 and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
					(ii)any
			 property that is excepted from the definition of the term property
			 under section 102 of title 40, United States Code;
					(iii)a
			 designated wilderness study area or other areas managed for wilderness
			 characteristics;
					(iv)Indian and native Eskimo property held in
			 trust by the Federal Government as described in section 3301(a)(5)(C)(iii) of
			 title 40, United States Code;
					(v)property operated
			 and maintained by the Tennessee Valley Authority pursuant to the Tennessee
			 Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
					(vi)postal property
			 owned by the United States Postal Service; or
					(vii)any property
			 the Director of the Office of Management and Budget excludes for reasons of
			 national security.
					(8)Field
			 officeThe term field office means any office of a
			 Federal agency that is not the headquarters office location for the Federal
			 agency.
			(9)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(10)Small business
			 concernThe term small business concern has the
			 meaning given the term in section 3 of the Small
			 Business Act (15 U.S.C. 632).
			4.Civilian Property
			 Realignment Commission
			(a)Establishment
				(1)In
			 generalThere is established an independent commission, to be
			 known as the Civilian Property Realignment Commission.
				(2)DutiesThe
			 Commission shall carry out the duties described in section 6.
				(3)Membership
					(A)In
			 generalThe Commission shall be composed of—
						(i)a
			 Chairperson appointed by the President, by and with the advice and consent of
			 the Senate;
						(ii)2
			 members appointed by the President;
						(iii)1
			 member appointed by the Majority Leader of the Senate;
						(iv)1
			 member appointed by the Minority Leader of the Senate;
						(v)1
			 member appointed by the Speaker of the House of Representatives; and
						(vi)1
			 member appointed by the Minority Leader of the House of Representatives.
						(B)TermsThe
			 term for each member of the Commission shall be 6 years.
					(C)VacanciesVacancies
			 on the Commission shall be filled in the same manner in which an original
			 appointment was made.
					(D)QualificationsIn
			 selecting individuals for appointment to the Commission, the President shall
			 ensure the membership of the Commission includes individuals with expertise
			 representative of—
						(i)commercial real
			 estate and redevelopment;
						(ii)government
			 management or operations;
						(iii)community development, including
			 transportation and planning; and
						(iv)historic
			 preservation.
						(4)Conflicts of
			 interestNo member of the Commission or staff of a member of the
			 Commission shall participate in developing or issuing a recommendation of the
			 Commission if the member or staff of a member has an economic interest in an
			 entity seeking to acquire any property to be disposed, transferred,
			 consolidated, colocated, reconfigured, or redeveloped under this Act.
				(b)Commission
			 meetings
				(1)Open
			 meetingsEach meeting of the Commission, other than meetings in
			 which classified information is to be discussed, shall—
					(A)be open to the
			 public;
					(B)be broadcast on
			 the website established by the Commission under section 6(h);
					(C)be announced in
			 the Federal Register and the Federal website established by the Commission at
			 least 14 calendar days in advance of the meeting; and
					(D)have released
			 before the meeting an agenda and a listing of materials relevant to the topics
			 to be discussed.
					(2)Quorum and
			 meetingsOf the members of the Commission—
					(A)5 members shall
			 constitute a quorum for the purposes of conducting business; and
					(B)3 or more
			 Commission members shall constitute a meeting of the Commission.
					(3)Transparency of
			 informationAll the proceedings, information, and deliberations
			 of the Commission shall be open, on request, to the chairperson and the ranking
			 minority party member, and the respective subcommittee chairperson and ranking
			 minority party member, of—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Environment and Public Works of the Senate; and
					(E)the Committees on
			 Appropriations of the House of Representatives and the Senate.
					(4)Government
			 Accountability OfficeAll proceedings, information, and
			 deliberations of the Commission shall be open, on request, to the Comptroller
			 General of the United States.
				(c)Compensation and
			 travel expenses
				(1)Compensation
					(A)Rate of pay for
			 membersEach member of the Commission, other than the
			 Chairperson, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay payable for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the actual performance of
			 duties vested in the Commission.
					(B)Rate of pay for
			 chairpersonThe Chairperson of the Commission shall be paid for
			 each day referred to in subparagraph (A) at a rate equal to the daily
			 equivalent of the minimum annual rate of basic pay payable for level III of the
			 Executive Schedule under section 5314, of title 5, United States Code.
					(2)TravelA
			 member of the Commission shall receive travel expenses, including per diem in
			 lieu of subsistence, in accordance with sections 5702 and 5703 of title 5,
			 United States Code.
				(d)Executive
			 director
				(1)AppointmentThe Commission—
					(A)shall appoint an Executive Director;
			 and
					(B)shall not be required to comply with title
			 5, United States Code, governing appointments in the competitive
			 service.
					(2)Rate of pay for
			 directorThe Executive
			 Director shall be paid at the rate of basic pay payable for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
				(e)Staff
				(1)Additional
			 personnelSubject to
			 paragraph (2), the Executive Director, with the approval of the Commission, may
			 appoint and fix the pay of additional personnel.
				(2)Detail employees
			 from other agenciesOn
			 request of the Executive Director, the head of any Federal agency may detail
			 any of the personnel of that agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this Act.
				(3)QualificationsAppointments
			 shall be made with consideration of a balance of expertise consistent with the
			 qualifications of representatives described in subsection (a)(3)(E).
				(f)Contracting
			 authority
				(1)Experts and
			 consultantsSubject to the
			 availability of appropriations, the Commission may procure by contract the
			 temporary or intermittent services of experts and consultants pursuant to
			 section 3109 of title 5, United States Code.
				(2)Space
					(A)In
			 generalThe Administrator, in
			 consultation with the Commission, shall identify suitable excess space within
			 the Federal space inventory to house the operations of the Commission.
					(B)LeasingIf no space described in subparagraph (A)
			 is available, the Commission may, notwithstanding section 3317 of title 40,
			 United States Code (as added by section 12(a)), and subject to the availability
			 of appropriations, lease space to house the operations of the
			 Commission.
					(3)Personal
			 propertySubject to the
			 availability of appropriations, the Commission may acquire personal
			 property.
				(4)Use of small
			 business concernsIn exercising the authority of the Commission
			 under this section and section 5, the Commission shall use, to the maximum
			 extent practicable, small business concerns.
				(g)TerminationThe Commission and the authority of the
			 Commission shall terminate on the date that is 6 years after the date of
			 enactment of this Act.
			5.Development of
			 recommendations for the Commission
			(a)Submissions of
			 agency information and recommendationsNot later than 120 days after the date of
			 enactment of this Act, and not later than 90 days after the beginning of each
			 fiscal year thereafter, the head of each Federal agency shall submit to the
			 Administrator and the Director a report that includes—
				(1)current data of all Federal civilian real
			 properties owned, leased, or controlled by the respective agency (including all
			 relevant information prescribed by the Administrator and the Director),
			 including data relating to—
					(A)the age and condition of the
			 property;
					(B)operating costs;
					(C)history of capital expenditures;
					(D)sustainability metrics;
					(E)number of Federal employees and functions
			 housed in the respective property; and
					(F)square footage (including gross, rentable,
			 and usable square footage); and
					(2)recommendations with respect to the
			 property that include—
					(A)Federal civilian
			 properties that can be disposed, transferred, consolidated, colocated,
			 reconfigured, or redeveloped—
						(i)to
			 reduce the civilian real property inventory;
						(ii)to
			 reduce the operating costs of the Federal Government; and
						(iii)to create the
			 highest value and return for the taxpayer;
						(B)operational
			 efficiencies that may be realized by the Federal Government in the operation
			 and maintenance of Federal civilian real properties; and
					(C)opportunities to
			 pursue enhanced use leasing in underused buildings in an effort to realize
			 highest and best use of the buildings for the taxpayers.
					(b)Standards and
			 criteriaNot later than 60
			 days after each date specified in subsection (a), subject to subsection (c),
			 the Director, in consultation with the Administrator, shall—
				(1)review agency recommendations submitted
			 pursuant to subsection (a);
				(2)develop consistent standards and criteria
			 against which agency recommendations will be reviewed, which shall be developed
			 taking into consideration—
					(A)the extent to
			 which a Federal building or facility aligns with the current mission of the
			 applicable Federal agency;
					(B)the extent to
			 which there are opportunities to consolidate similar operations across multiple
			 agencies or within agencies;
					(C)the extent and
			 timing of potential costs and savings, including the number of years, beginning
			 with the date of completion of the proposed recommendation;
					(D)the economic
			 impact on State and local communities in the vicinity of the Federal building
			 or facility;
					(E)the extent to
			 which the use rate is being maximized and is consistent with nongovernmental
			 industry standards for the given function or operation;
					(F)the extent to
			 which reliance on leasing for long-term space needs is reduced;
					(G)the extent to
			 which the Federal building or facility could be redeveloped or otherwise used
			 to produce the highest and best value and return for the taxpayer;
					(H)the extent to
			 which the operating and maintenance costs are reduced through consolidating,
			 colocating, and reconfiguring space, and through realizing other operational
			 efficiencies; and
					(I)the extent to
			 which energy consumption is reduced; and
					(3)develop recommendations for the Commission
			 based on those standards and criteria.
				(c)Special rule for
			 use rates
				(1)In
			 generalStandards developed by the Director under subsection (b)
			 shall incorporate and apply clear standard use rates consistent throughout each
			 category of space and with nongovernment space use rates.
				(2)Underutilization
			 of ratesTo the extent use rates are underutilized by a given
			 agency, the Director shall recommend realignment, colocation, consolidation, or
			 another type of action to improve space use.
				(d)Submission to
			 the Commission
				(1)In
			 generalThe standards, criteria, and recommendations developed
			 pursuant to subsection (b) shall be—
					(A)submitted to the
			 Commission with all supporting information, data, analyses, and
			 documentation;
					(B)published in the
			 Federal Register; and
					(C)submitted to the
			 committees referred to in section 4(b)(3) and the Comptroller General of the
			 United States.
					(2)Access to
			 informationThe Commission
			 shall have access to—
					(A)all information pertaining to the
			 recommendations, including supporting information, data, analyses, and
			 documentation submitted pursuant to subsection (a);
					(B)on request of the Commission to a Federal
			 agency, any additional information pertaining to the properties of the Federal
			 agency; and
					(C)all information
			 in the Federal Real Property Profile.
					6.Duties of
			 Commission
			(a)Identification
			 of property reduction opportunitiesThe Commission shall identify
			 opportunities for the Federal Government to reduce significantly—
				(1)the Federal
			 inventory of civilian real property; and
				(2)the costs
			 incurred by the Federal Government in administering that property, including
			 operations, maintenance, and security.
				(b)Identification
			 of high-Value assets
				(1)Identification
			 of certain propertiesNot later than 180 days after the date of
			 enactment of this Act, the Commission shall—
					(A)identify for
			 potential sale not fewer than 5 Federal properties that—
						(i)are not on the
			 list of surplus or excess properties as of that date; and
						(ii)each have an
			 anticipated sale price, as determined by the Commission, of not less than
			 $500,000,000; and
						(B)submit a list of
			 the properties so identified to the President and Congress, which shall
			 be—
						(i)treated as a
			 recommendation for the Commission under section 5; and
						(ii)subject to the
			 approval process described in sections 7 and 8.
						(2)Information and
			 data
					(A)In
			 generalTo assist the Commission in carrying out paragraph (1),
			 each Federal agency shall provide to the Commission, on request of the
			 Commission, any information and data regarding the properties of the Federal
			 agency.
					(B)Failure to
			 complyThe Commission shall notify the committees described in
			 section 4(b)(3) of any failure by any Federal agency to comply with a request
			 of the Commission.
					(3)TransferNot
			 later than 60 days after the date of approval of the list of properties
			 submitted under paragraph (1), each Federal agency with custody, control, or
			 administrative jurisdiction over an identified property shall transfer custody
			 and control of, and administrative jurisdiction over, that property to the
			 Administrator.
				(4)SaleNot
			 later than 120 days after the date of approval of the list of properties
			 submitted under paragraph (1), and notwithstanding any other provision of law
			 (except as provided in section 10(d)), the Administrator shall sell the
			 properties on the list at fair market value, at highest and best use, for cash
			 at auction.
				(5)ProceedsThe
			 proceeds of the sale under paragraph (4) shall be distributed pursuant to
			 subsections (b) and (c) of section 18.
				(6)Prohibition on
			 lease-backThe Federal Government may not lease back any property
			 disposed or leased under this subsection.
				(c)Analysis of
			 inventoryThe
			 Commission—
				(1)shall carry out an independent analysis of
			 the inventory of Federal civilian real property and the recommendations
			 submitted under section 5;
				(2)shall not be bound or limited by the
			 recommendations; and
				(3)in any case in which the Commission
			 determines that a Federal agency has failed to provide necessary information,
			 data, or adequate recommendations that meet the standards and criteria
			 developed under section 5(b), shall develop such recommendations as the
			 Commission considers to be appropriate based on existing data contained in the
			 Federal Real Property Profile or other relevant information.
				(d)Receipt of
			 Information and ProposalsNotwithstanding any other provision of
			 law, the Commission—
				(1)may receive and
			 consider proposals, information, and other data submitted by State and local
			 officials and the private sector; and
				(2)shall make any
			 such information received publicly available.
				(e)Accounting
			 systemThe Commission shall—
				(1)not later than
			 120 days after the date of enactment of this Act, develop and implement a
			 system of accounting, to be used to independently evaluate the costs of and
			 returns on the recommendations provided to the Commission under this
			 Act;
				(2)determine which
			 of the recommendations would provide the highest return to the taxpayer;
			 and
				(3)establish a
			 standard performance period for use in carrying out paragraphs (1) and
			 (2).
				(f)Public
			 hearings
				(1)In
			 generalAfter reviewing and performing independent analyses of
			 the recommendations received under section 5, the Commission shall conduct
			 public hearings on the recommendations.
				(2)TestimonyAll
			 testimony before the Commission at a public hearing under this subsection shall
			 be presented under oath.
				(g)Reporting of
			 information and recommendations
				(1)In
			 generalNot later than 120 days after the date of receipt of
			 recommendations under section 5, and biennially thereafter, the Commission
			 shall, at a minimum, submit to the President, and publicly post on a Federal
			 website maintained by the Commission, a report containing the findings,
			 conclusions, and recommendations of the Commission for the consolidation,
			 exchange, colocation, reconfiguration, lease reductions, sale, and
			 redevelopment of Federal civilian real properties, and for other operational
			 efficiencies, that may be realized in the operation and maintenance of those
			 properties by the Federal Government.
				(2)Consensus in
			 majorityThe Commission—
					(A)shall seek to
			 develop consensus recommendations; but
					(B)if a consensus
			 cannot be obtained, may include in the report under paragraph (1)
			 recommendations that are supported by a majority of the Commission.
					(h)Federal
			 websiteThe Commission shall establish and maintain a Federal
			 website for the purpose of making relevant information publically
			 available.
			(i)Review by
			 GAOThe Comptroller General of the United States shall submit to
			 Congress and the Commission a report containing a detailed analysis of the
			 recommendations provided by the Commission under subsection (g), including the
			 process used to develop the recommendations.
			7.Review by the
			 president
			(a)Review and
			 reportThe President shall—
				(1)on receipt of the
			 recommendations of the Commission under section 6, conduct a review of the
			 recommendations; and
				(2)not later than 30
			 days after the date of receipt of the recommendations, submit to the Commission
			 and Congress a report that describes the approval or disapproval of the
			 President of the recommendations.
				(b)Approval and
			 disapprovalIf the President—
				(1)approves the
			 recommendations of the Commission, the President shall submit a copy of the
			 recommendations to Congress, together with a certification of the
			 approval;
				(2)disapproves of the
			 recommendations of the Commission, in whole or in part—
					(A)the President
			 shall submit to the Commission and Congress the reasons for the disapproval;
			 and
					(B)not later than 30
			 days after the date of disapproval, the Commission shall submit to the
			 President and Congress a revised list of recommendations;
					(3)approves the
			 revised recommendations of the Commission submitted under paragraph (2)(B), the
			 President shall submit a copy of the revised recommendations to Congress,
			 together with a certification of the approval; and
				(4)does not submit to
			 Congress an approval and certification in accordance with paragraph (1) or (3)
			 by the date that is 30 days after the date of receipt of the recommendations or
			 revised recommendations, the review process under this section shall terminate
			 until the following year.
				8.Congressional
			 consideration of the recommendations
			(a)Definition of
			 joint resolutionIn this section, the term joint
			 resolution means only a joint resolution—
				(1)that is
			 introduced during the 10-day period beginning on the date on which the
			 President submits an approval and certification of recommendations to Congress
			 under paragraph (1) or (3) of section 7(b);
				(2)that does not have
			 a preamble;
				(3)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Civilian Property Realignment Commission as
			 submitted by the President on _________, the blank space being filled
			 in with the appropriate date; and
				(4)the title of which
			 is as follows: A Joint Resolution disapproving the recommendations of
			 the Civilian Property Realignment Commission.
				(b)Resolution of
			 disapprovalNot later than 45 days after the date on which the
			 President submits to Congress an approval and certification of recommendations
			 under paragraph (1) or (3) of section 7(b), Congress may enact a joint
			 resolution to disapprove the recommendations of the Commission.
			(c)Computation of
			 time periodFor the purposes of this section, the days on which
			 either House of Congress is not in session because of adjournment of more than
			 3 days to a day certain shall be excluded in the computation of the period of
			 time described in subsection (a)(1).
			(d)Referral
				(1)House of
			 RepresentativesA joint resolution that is introduced in the
			 House of Representatives shall be referred to the Committee on Transportation
			 and Infrastructure of the House of Representatives.
				(2)SenateA
			 joint resolution that is introduced in the Senate shall be referred to the
			 Committee on Environment and Public Works of the Senate.
				(e)DischargeIf
			 the committee to which a joint resolution is referred has not reported the
			 joint resolution (or an identical resolution) by the end of the 20-day period
			 beginning on the date on which the President submits the report to Congress
			 under section 7(a)(2)—
				(1)the committee
			 shall be, at the end of that period, discharged from further consideration of
			 the joint resolution; and
				(2)the joint
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
				(f)Consideration
				(1)In
			 generalOn or after the third day after the date on which the
			 committee to which a joint resolution is referred has reported, or has been
			 discharged (under subsection (e)) from further consideration of, such a joint
			 resolution, it is in order, regardless of whether a previous motion to the same
			 effect has been disagreed to, for any Member of the respective House to move to
			 proceed to the consideration of the joint resolution.
				(2)Motions
					(A)In
			 generalA Member may make a motion described in paragraph (1)
			 only on the date after the calendar day on which the Member announces to the
			 House concerned the intention of the Member to make the motion, except that, in
			 the case of the House of Representatives, the motion may be made without such a
			 prior announcement if the motion is made by direction of the committee to which
			 the joint resolution was referred.
					(B)Privilege;
			 amendmentA motion made under paragraph (1) is—
						(i)highly privileged
			 in the House of Representatives, privileged in the Senate, and not debatable;
			 and
						(ii)not subject to
			 amendment, a motion to postpone, or a motion to proceed to the consideration of
			 other business.
						(C)Other
			 motions
						(i)In
			 generalA motion to reconsider the vote by which a motion made
			 under paragraph (1) is agreed to or disagreed to shall not be in order.
						(ii)AgreementIf
			 a motion to proceed to consideration of the joint resolution is agreed
			 to—
							(I)the respective
			 House shall immediately proceed to the consideration of the joint resolution
			 without intervening motion, order, or other business; and
							(II)the joint
			 resolution shall remain the unfinished business of the respective House until
			 disposed of.
							(3)Debate
					(A)In
			 generalDebate on a joint resolution and on all debatable motions
			 and appeals in connection with the joint resolution shall be limited to not
			 more than 2 hours, divided equally between those favoring and those opposing
			 the joint resolution.
					(B)AmendmentsAn
			 amendment to the joint resolution is not in order.
					(C)Motion to
			 further limit debateA motion further to limit debate on the
			 joint resolution is in order and not debatable.
					(D)Other
			 motionsA motion to postpone, to proceed to the consideration of
			 other business, to recommit the joint resolution, or to reconsider the vote by
			 which the resolution is agreed to or disagreed to is not in order.
					(4)VoteImmediately
			 following the conclusion of the debate on a joint resolution and a single
			 quorum call at the conclusion of the debate, if requested in accordance with
			 the rules of the appropriate House, the vote on final passage of the joint
			 resolution shall occur.
				(5)Appeals of
			 decisions of the ChairAppeals of the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a joint
			 resolution shall be decided without debate.
				(g)Consideration by
			 other House
				(1)In
			 generalIf, before the passage by a House of Congress of a joint
			 resolution of that House, that House receives from the other House of Congress
			 a joint resolution, the following procedures shall apply:
					(A)No committee
			 referralThe joint resolution of the other House shall not be
			 referred to a committee and may not be considered in the House receiving the
			 joint resolution except in the case of final passage as provided in
			 subparagraph (B).
					(B)Resolution
			 procedureWith respect to a joint resolution of the House
			 receiving the joint resolution, the procedure in that House shall be the same
			 as if no joint resolution had been received from the other House, but the vote
			 on final passage shall be on the joint resolution of the other House.
					(2)No
			 considerationOn disposition of the joint resolution received
			 from the other House, it shall no longer be in order to consider the joint
			 resolution that originated in the receiving House.
				(h)Rules of the
			 Senate and House of RepresentativesThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such—
					(A)(i)is deemed to be a part
			 of the rules of each House, respectively; but
						(ii)is applicable only with respect to
			 the procedure to be followed in that House in the case of a joint resolution;
			 and
						(B)supersedes other
			 rules only to the extent that this section is inconsistent with those rules;
			 and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				(i)Failure To pass
			 resolution of disapprovalIf Congress fails to pass a joint
			 resolution by the date that is 45 calendar days after the date of submission by
			 the President to Congress of the recommendations of the Commission, each
			 Federal agency shall be required to implement and carry out all of the
			 recommendations of the Commission pursuant to section 9.
			9.Implementation of
			 recommendations of Commission
			(a)Carrying out
			 recommendations
				(1)In
			 generalEach Federal agency shall, in consultation with the
			 Administrator—
					(A)on the date
			 specified in section 8(i), immediately begin preparations to carry out the
			 recommendations of the Commission;
					(B)not later than 1
			 year after the date on which the President submits the recommendations of the
			 Commission to Congress, initiate implementation of those recommendations;
			 and
					(C)not later than
			 the end of the 3-year period beginning on the date on which the President
			 submits the recommendations of the Commission to Congress, complete
			 implementation of all recommended actions.
					(2)ActionsEach
			 recommended action taken by a Federal agency shall be economically beneficial
			 and cost-neutral or otherwise favorable to the Federal Government.
				(3)NotificationIn
			 the case of a recommended action the implementation of which requires longer
			 than 3 years due to extenuating circumstances, a Federal agency shall submit to
			 the President and Congress, as soon as the extenuating circumstance becomes
			 apparent—
					(A)a notice of a
			 delay in implementing the recommended action; and
					(B)an estimated time
			 to complete the relevant action.
					(b)Actions of
			 Federal agenciesIn implementing any recommended action relating
			 to any Federal building or facility under this Act, a Federal agency may, in
			 consultation with the Administrator, pursuant to subsection (c), take all such
			 necessary and proper actions, including—
				(1)acquiring land,
			 constructing replacement facilities, performing such other activities, and
			 conducting such advance planning and design as is required to transfer
			 functions from a Federal asset or property to another Federal civilian
			 property;
				(2)providing
			 outplacement assistance to civilian employees employed by any Federal agency at
			 a Federal civilian property impacted by the recommended action; and
				(3)reimbursing other
			 Federal agencies for actions performed at the request of the Commission.
				(c)Necessary and
			 proper actions
				(1)In
			 generalIn acting on a
			 recommendation of the Commission, a Federal agency shall—
					(A)act within any authority delegated to the
			 Federal agency; and
					(B)if the Federal agency has not been
			 delegated authority to act on the recommendation, the Federal agency shall work
			 in partnership with the Administrator to carry out the recommendation.
					(2)Actions of
			 AdministratorThe
			 Administrator—
					(A)may take such necessary and proper actions,
			 including the sale, conveyance, or exchange of civilian real property, as are
			 required to implement the recommendations of the Commission in accordance with
			 subsection (a); and
					(B)shall enter into and use commission-based
			 contracts for real estate services to assist in carrying out property
			 transactions required by the recommendations of the Commission.
					(d)Discretion of
			 Administrator regarding transactionsFor any transaction
			 identified, recommended, or commenced as a result of this Act, any otherwise
			 required legal priority given to, or requirement to enter into, a transaction
			 to convey a Federal civilian real property for less than fair market value, for
			 no consideration at all, or in a transaction that mandates the exclusion of
			 other market participants, shall be at the discretion of the
			 Administrator.
			10.Disposal of real
			 properties
			(a)In
			 generalNotwithstanding any other provision of law, any
			 recommendation or commencement of a disposal or realignment of civilian real
			 property shall not be subject to—
				(1)the first section
			 through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.);
				(2)sections 107 and
			 317 of title 23, United States Code;
				(3)section 545(b)(8)
			 of title 40, United States Code;
				(4)sections 550, 553,
			 and 554 of title 40, United States Code;
				(5)section 1304(b) of
			 title 40, United States Code;
				(6)section 501 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
				(7)section 47151 of
			 title 49, United States Code;
				(8)section 11(d) of
			 the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
				(9)any other
			 provision of law authorizing the conveyance of real property under the
			 administrative jurisdiction of the Federal Government for no consideration;
			 or
				(10)any congressional
			 notification requirement (other than that under section 545(e) of title 40,
			 United States Code).
				(b)Continuation of
			 certain requirementsNothing in subsection (a) modifies, alters,
			 or amends any other required environmental or historical review, recordkeeping,
			 or notice requirement otherwise applicable to a conveyance of Federal civilian
			 real property.
			(c)Public
			 benefit
				(1)In
			 generalFor those properties that the Commission determines
			 should be reviewed for potential use for the homeless or for any other public
			 benefit under a provision of law described in subsection (a), the Commission
			 shall submit to the Secretary, on the same date on which the report of the
			 Commission is submitted to the President under section 6(g), any such
			 information on the building or property that concerns the decision regarding
			 the disposal of the civilian property.
				(2)Action by
			 SecretaryNot later than 30 days after the date on which the
			 Commission makes a submission of information under subsection (a), the
			 Secretary shall provide to the Commission a report summarizing a determination
			 of the suitability of the civilian real properties recommended to be disposed
			 as properties appropriate for use in assisting the homeless.
				(3)Notice of
			 interestNot later than 60 days after the date on which the
			 Commission submits a report to the President under section 6(g) and the
			 recommendations of the Commission are released to the public, any
			 representatives of the homeless proposing interest in the use of property that
			 the Commission has determined should be reviewed for potential use by the
			 homeless or for any other public benefit under a provision of law described in
			 subsection (a) may submit a notice of interest to the Commission and the
			 Secretary that contains—
					(A)a description of
			 the homeless assistance program that the representative proposes to carry out
			 at the installation;
					(B)an assessment of
			 the need for the program;
					(C)a description of
			 the extent to which the program is or will be coordinated with other homeless
			 assistance programs in the communities in the vicinity of the property;
					(D)a description of
			 the buildings and property that are necessary in order to carry out the
			 program;
					(E)a description of
			 the financial plan, the organization, and the organizational capacity of the
			 representative to carry out the program; and
					(F)an assessment of
			 the time required to commence implementation of the program.
					(4)HUD
			 approvalThe Secretary shall—
					(A)not later than 60
			 days after the date on which the Commission submits the report to the President
			 under section 6(g), review and certify submissions under this subsection from
			 representatives of the homeless; and
					(B)if more than 1
			 notice of interest is entered for a property, indicate to the Commission which
			 planned use of the property for the homeless has more merit.
					(5)Interested
			 parties
					(A)In
			 generalNot later than 30 days after the date on which the
			 Commission submits the report to the President under section 6(g) and the
			 recommendations of the Commission are publicly released, any parties proposing
			 interest in a property that the Commission has determined should be reviewed
			 for any other public benefit programs described in subsection (a), for a use
			 that is not homeless assistance, may submit a notice of interest to the
			 Commission and to the Federal agency that is otherwise tasked by law to review
			 applications for the public benefit conveyance program under which the party is
			 applying.
					(B)RequirementsA
			 notice of interest under this paragraph shall contain the information otherwise
			 required by the law establishing the public benefit conveyance program.
					(6)Assessment of
			 validity and merit
					(A)In
			 generalA Federal agency that has been tasked with reviewing
			 applications for public benefit conveyance programs, and that receives a notice
			 of interest with information pertaining to the certification of the validity of
			 a proposed public benefit conveyance operating under 1 of the uses under
			 subsection (a) that are not homeless assistance, shall—
						(i)review and
			 certify submissions from parties proposing such future use for the property;
			 and
						(ii)not later than
			 60 days after the date on which the Commission submits the report to the
			 President under section 6(g), submit to the Commission an assessment of the
			 validity and merits of the information contained in the notice of
			 interest.
						(B)Selection of
			 useIf more than 1 notice of interest is entered for a property,
			 the head of the reviewing agency shall indicate to the Commission which planned
			 use of the property has more merit.
					(7)Compilation of
			 information and assessmentsThe Commission shall—
					(A)compile all
			 information and assessments regarding submitted notices of interest about
			 properties; and
					(B)as soon as
			 practicable after the date on which the recommendations of the Commission are
			 required to be implemented by Federal agencies under section 8(i), forward the
			 information and assessments to the Federal agencies that maintain custody and
			 control over the civilian real properties to be disposed for use in
			 implementing the recommendations of the Commission.
					(8)Use of
			 property
					(A)In
			 generalIf a property reviewed by the Secretary is determined to
			 be fit for use by the homeless and the Secretary has identified a
			 representative of the homeless whose notice of interest is certified, or, in
			 the event of more than 1 notice of interest on the property, whose notice of
			 interest is determined by the Secretary to have the most merit, the Federal
			 agency maintaining custody or control of the property, in accordance with
			 subsection (a), shall commence conveyance of the property to that
			 representative of the homeless after the date on which the recommendations of
			 the Commission are required to be implemented by Federal agencies under section
			 8(i).
					(B)Unfit for use;
			 no notice of interestIf a property reviewed by the Secretary is
			 determined to be unfit for use by the homeless, or if there is no identified
			 notice of interest on the property by a representative of the homeless, the
			 Federal agency maintaining custody or control of the property shall determine
			 whether—
						(i)there are any
			 parties that have expressed interest in the property for a use described in
			 subsection (a) other than homeless assistance; and
						(ii)any Federal
			 reviewing agency has certified 1 of those uses.
						(C)ConveyanceIf
			 a Federal agency maintaining custody or control of a property determines that
			 there is an identified notice of interest in the property for a certified use
			 under subparagraph (B), as soon as practicable after the date on which the
			 recommendations of the Commission are required to be implemented by Federal
			 agencies under section 8(i), the Federal agency shall—
						(i)commence
			 conveyance of the property to the party that proposed the certified use;
			 and
						(ii)if
			 more than 1 party has expressed interest in the property—
							(I)select which
			 party shall receive the property; and
							(II)commence
			 conveyance of the property to the party.
							(9)Other options
			 for use of propertyIf, after the date on which the
			 recommendations of the Commission are required to be implemented by Federal
			 agencies under section 8(i), a property does not qualify, or there is no
			 interest in a property reviewed, for 1 of the uses described in subsection (a),
			 a Federal agency may select among any other remaining ways to implement the
			 recommendations of the Commission with respect to the property.
				(d)Environmental
			 considerations
				(1)NEPA
			 applicationNothing in this Act shall be construed to modify,
			 alter, or amend the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
				(2)Disposal or
			 realignment of propertyA Federal agency may dispose of or
			 realign property without regard to any provision of law, as described in
			 subsection (a), restricting the use of funds for disposal or realignment of
			 Federal civilian property included in any appropriations or authorization
			 Act.
				(3)Transfer of real
			 property
					(A)In
			 generalIn implementing recommendations of the Commission under
			 section 8(i) for properties that have been identified in those recommendations
			 and are in compliance with the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including
			 section 120(h) of that Act (42 U.S.C. 9620(h)), a Federal agency may enter into
			 an agreement with any person to transfer real property by deed.
					(B)Additional
			 terms
						(i)In
			 generalThe head of the Federal agency disposing of property
			 under this paragraph may require any additional terms and conditions in
			 connection with an agreement authorized by subparagraph (A) as are appropriate
			 to protect the interests of the United States.
						(ii)No effect on
			 rights and obligationsAdditional terms and conditions described
			 in clause (i) shall not affect or diminish any right or obligation of a Federal
			 agency under section 120(h) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
						(4)Information
			 disclosureAs part of an agreement pursuant to this Act, a
			 Federal agency shall disclose to the person to whom property or facilities will
			 be transferred, before entering into any agreement with the person, any
			 information of the Federal agency regarding the environmental restoration,
			 waste management, and environmental compliance activities described in this Act
			 that relate to the property or facilities.
				(e)Construction of
			 certain ActsNothing in this section modifies, alters, or
			 amends—
				(1)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.); or
				(2)the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.).
				11.Congressional
			 approval of proposed projectsSection 3307(b) of title 40, United States
			 Code, is amended—
			(1)in paragraph (6),
			 by striking and at the end;
			(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
			(3)adding at the end
			 the following:
				
					(8)a statement of how
				the proposed project is consistent with section 5(b) of the
				Civilian Property Realignment Act of
				2012;
					(9)for all proposed
				leases, including operating leases, the amount of the net present value
				of—
						(A)the total
				estimated legal obligations of the Federal Government over the life of the
				contract; and
						(B)the cost of
				constructing new space; and
						(10)with respect to
				any prospectus for the construction, alteration, or acquisition of the building
				or space to be leased, a statement by the Administrator describing the use of
				life-cycle cost analysis and any increased design, construction, or acquisition
				costs identified by the analysis that are offset by lower long-term
				costs.
					.
			12.Limitation of
			 certain leasing authorities
			(a)Limitation on
			 certain leasing authoritiesChapter 33 of title 40, United States Code,
			 is amended by adding at the end the following:
				
					3317.Limitation on
				Leasing Authority of Other Agencies
						(a)Definition of
				public buildingIn this section, the term public
				building includes leased space.
						(b)Leasing
				authority
							(1)LimitationNotwithstanding any other provision of law,
				subject to paragraph (2), no executive agency may lease space for the purposes
				of a public building, except as provided in section 585 and this
				chapter.
							(2)ExceptionParagraph
				(1) shall not apply to the United States Postal Service, the Department of
				Veterans Affairs, or any property the President excludes for reasons of
				national security.
							(c)ConstructionNothing in this section—
							(1)establishes any new authority for an
				executive agency to enter into a lease; or
							(2)limits the authority of the Administration
				under section
				3314.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 33 of title 40, United States
			 Code, is amended by adding at the end the following:
				
					
						3317. Limitation on leasing authority of
				other
				agencies.
					
					.
			13.Implementation
			 review by GAONot later than 1
			 year after the date of enactment of this Act, and annually thereafter, the
			 Comptroller General of the United States shall submit to Congress an annual
			 report that—
			(1)reviews and describes the implementation
			 activities of Federal agencies pursuant to section 9; and
			(2)contains any recommendations of the
			 Comptroller General for the improvement of those implementation
			 activities.
			14.Realignment of
			 real property owned or managed by the Bureau of Overseas Building
			 Operations
			(a)List of
			 assetsOn an annual basis, the Commission shall identify and
			 compile a list of assets located outside of the United States and the
			 territories of the United States that are owned or managed by the Bureau of
			 Overseas Building Operations of the Department of State that may—
				(1)be sold for
			 proceeds so as to reduce the civilian real property inventory and operating
			 costs of the Federal Government; or
				(2)be otherwise
			 disposed of, transferred, consolidated, colocated, or reconfigured so as to
			 reduce the operating costs of the Federal Government.
				(b)List to
			 secretary of stateThe Commission shall provide each list
			 compiled pursuant to subsection (a) to the Secretary of State.
			(c)Review and
			 reportNot later than 90 calendar days after the date of receipt
			 of a list compiled pursuant to subsection (b), the Department of State
			 shall—
				(1)review the list;
			 and
				(2)submit to the
			 Commission a report that includes the conclusions of the review.
				(d)Recommendations
			 of certain civilian real property assetsIn accordance with
			 section 6, the Commission may make recommendations involving civilian real
			 property assets described in subsection (a) only if—
				(1)the assets are on
			 the list provided to the Department of State pursuant to this section;
			 and
				(2)the Department of
			 State has submitted a report on the list to the Commission pursuant to
			 subsection (c)(2).
				(e)Removal of
			 certain civilian real property transaction assetsIn accordance
			 with section 6, not later than 20 calendar days after the date of submission of
			 the report of the Commission to the President under section 6(g), the Secretary
			 of State may remove any transaction that involves a civilian real property
			 asset described in subsection (a) from the list of recommendations developed
			 under section 6.
			(f)Appeal by
			 Secretary of StateNothing in this section restricts the ability
			 of the Secretary of State to appeal to the Director or Commission for funding
			 by the Asset Proceeds and Space Management Fund to support the cost of
			 implementing a recommendation.
			(g)Proceeds
				(1)In
			 generalFor the purposes of this Act, proceeds from the disposal
			 of assets described in subsection (a) shall be deposited in the Asset Proceeds
			 and Space Management Fund established under section 18(c).
				(2)Disposal under
			 other authorityProceeds from the disposal of assets by the
			 Department of State that are not disposed of pursuant to this Act shall be
			 retained by the Department of State.
				15.Federal Real
			 Property Profile
			(a)Congressional
			 committees
				(1)In
			 generalOn the request of the
			 chairperson and ranking member of any committee described in paragraph (2), the
			 Director and the Administrator shall—
					(A)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 (40 U.S.C. 121
			 note; relating to Federal real property asset management), to that committee;
			 and
					(B)make all information in the Federal Real
			 Property Profile available to that committee.
					(2)CommitteesThe
			 committees referred to in paragraph (1) are—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Environment and Public Works of the Senate; and
					(E)the Committees on
			 Appropriations of the House of Representatives and the Senate.
					(b)Government
			 Accountability OfficeOn the
			 request of the Comptroller General, the Director and the Administrator
			 shall—
				(1)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 (40 U.S.C. 121
			 note; relating to Federal real property asset management), to the Government
			 Accountability Office; and
				(2)make all information in the Federal Real
			 Property Profile available to the Government Accountability Office.
				(c)Congressional
			 Research ServiceOn request of the Director of the Congressional
			 Research Service, the Director and the Administrator shall—
				(1)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 (40 U.S.C. 121
			 note; relating to Federal real property asset management), to the Congressional
			 Research Service; and
				(2)make all information in the Federal Real
			 Property Profile available to the Congressional Research Service.
				(d)Congressional
			 Budget OfficeOn request of the Director of the Congressional
			 Budget Office, the Director and the Administrator shall—
				(1)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 (40 U.S.C. 121
			 note; relating to Federal real property asset management), to the Congressional
			 Budget Office; and
				(2)make all information in the Federal Real
			 Property Profile available to the Congressional Budget Office.
				(e)The
			 CommissionOn request of the
			 Chairperson of the Commission, the Director and Administrator shall—
				(1)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 (40 U.S.C. 121
			 note; relating to Federal real property asset management), to the Commission;
			 and
				(2)make all information in the Federal Real
			 Property Profile available to the Commission.
				16.Excess
			 property
			(a)In
			 GeneralExcept as provided in
			 subsection (b), not later than 3 years after the date of enactment of this Act,
			 each Federal agency shall dispose, transfer, exchange, consolidate, colocate,
			 reconfigure, or redevelop any property that, on the date of enactment of this
			 Act, is—
				(1)excess property (as defined in section 102
			 of title 40, United States Code); and
				(2)under the control
			 of that Federal agency.
				(b)Exceptions
				(1)In
			 generalSubsection (a) shall
			 not apply to any property, if the Federal agency in control of the property
			 submits a report to each committee described in paragraph (2) that—
					(A)identifies the property; and
					(B)states the
			 reasons the Federal agency is not able to carry out subsection (a) with respect
			 to that property.
					(2)CommitteesThe
			 committees referred to under paragraph (1) are—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Environment and Public Works of the Senate; and
					(E)the Committees on
			 Appropriations of the House of Representatives and the Senate.
					17.Preclusion of
			 judicial reviewThe following
			 actions shall not be subject to judicial review:
			(1)An action of the
			 Commission under section 6.
			(2)An action of the
			 President under section 7.
			(3)An action of the
			 Commission, the Secretary, or a Federal agency under section 10(c).
			18.Funding
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
				(1)$20,000,000 for
			 salaries and expenses of the Commission; and
				(2)$62,000,000, which
			 shall be deposited in the Asset Proceeds and Space Management Fund, for use in
			 carrying out activities relating to the implementation of the recommendations
			 of the Commission.
				(b)Salaries and
			 expenses account
				(1)EstablishmentThere
			 is established in the Treasury an account, to be known as the Civilian
			 Property Realignment Commission—Salaries and Expenses account,
			 consisting of such amounts as are provided in appropriations Acts for those
			 necessary payments for salaries and other administrative expenses of the
			 Commission.
				(2)No
			 appropriationsIf no amounts are appropriated for the salaries
			 and expenses of the Commission for a fiscal year, the Director may support the
			 activities of the Commission under this Act for the fiscal year if the
			 Director, in consultation with the Administrator, approves a transfer to the
			 Commission of amounts from the Asset Proceeds and Space Management Fund.
				(c)Asset Proceeds
			 and Space Management Fund
				(1)EstablishmentThere
			 is established within the Federal Buildings Fund established by section 592 of
			 title 40, United States Code, a fund to be known as the Civilian
			 Property Realignment Commission—Asset Proceeds and Space Management
			 Fund, which shall be used solely for the purposes of carrying out
			 actions pursuant to recommendations of the Commission approved under section
			 8.
				(2)Types of funds
			 depositedNotwithstanding section 3307 of title 40, United States
			 Code, the fund established under paragraph (1) shall consist of—
					(A)such amounts as
			 are provided in appropriations Acts, to remain available until expended, for
			 the consolidation, colocation, exchange, redevelopment, reconfiguration of
			 space and other actions recommended by the Commission for Federal
			 agencies;
					(B)the proceeds
			 received from each civilian real property action taken pursuant to a
			 recommendation of the Commission under section 9; and
					(C)any funds made
			 available to a Federal agency in an appropriations Act for the costs of
			 administering civilian real property, including operations, maintenance, and
			 security not expended because of any savings in those costs resulting from
			 implementing a recommendation of the Commission under section 9.
					(3)Availability of
			 amountsThe amounts deposited in the fund established under
			 paragraph (1) shall remain available until expended.
				(4)Transfer of
			 proceeds
					(A)In
			 generalThe Commission, in carrying out the duties of the
			 Commission and with the consent of the Administrator, may transfer from the
			 fund established under paragraph (1) to a Federal agency such amounts as are
			 necessary from the proceeds described in paragraph (2)(B) to cover costs
			 associated with implementing the recommendations of the Commission under
			 section 9.
					(B)Types of
			 costsThe costs described in subparagraph (A) shall include any
			 costs associated with—
						(i)sales
			 transactions;
						(ii)transferring
			 functions from a Federal asset or property to another Federal civilian
			 property, including acquiring land, construction, constructing replacement
			 facilities, conducting advance planning, and design;
						(iii)colocation,
			 redevelopment, disposal, and reconfiguration of space; and
						(iv)other action
			 recommended by the Commission for a Federal agency.
						(5)Net
			 proceeds
					(A)Definition of
			 net proceedsIn this paragraph, the term net
			 proceeds means difference between—
						(i)the
			 proceeds described in paragraph (2)(B); and
						(ii)the amounts
			 transferred under paragraph (4).
						(B)DepositThe
			 Director shall determine the proportion of the net proceeds that are deposited
			 in the general fund of the Treasury and the Asset Proceeds and Space Management
			 Fund for a fiscal year, except that, of the total amount of net proceeds for a
			 fiscal year, the general fund of the Treasury shall receive—
						(i)100
			 percent of all proceeds described in paragraph (2)(B) for the fiscal year until
			 such date as the total amount of those proceeds for the fiscal year exceeds
			 $50,000,000; and
						(ii)not less than 80
			 percent of the net proceeds thereafter for the fiscal year.
						19.Consideration
			 of life-cycle cost requiredSection 3305 of title 40, United States
			 Code, is amended by adding at the end the following:
			
				(d)Consideration
				of life-Cycle cost required
					(1)DefinitionsIn
				this subsection:
						(A)Life-cycle
				costThe term life-cycle cost means the sum of the
				following costs, as estimated for the lifetime of a building:
							(i)Investment
				costs.
							(ii)Capital
				costs.
							(iii)Installation
				costs.
							(iv)Energy
				costs.
							(v)Operating
				costs.
							(vi)Maintenance
				costs.
							(vii)Replacement
				costs.
							(B)Lifetime of a
				buildingThe term lifetime of a building means, with
				respect to a building, the greater of—
							(i)the period of
				time during which the building is projected to be used; or
							(ii)50 years.
							(2)RequirementThe
				Administrator shall ensure that the life-cycle cost of a public building is
				considered in the construction or lease of a public building described in
				paragraph (3).
					(3)Federal public
				buildings subject to requirementA public building is subject to
				the requirement under paragraph (2) if—
						(A)construction or
				lease of the building begins after the date of the enactment of the
				Civilian Property Realignment Act of
				2012;
						(B)the estimated
				construction costs of the building exceed $1,000,000;
						(C)in the case of a
				lease, the square footage of the property is more than 25,000 square feet;
				and
						(D)Federal funding
				comprises more than 50 percent of the funding for the estimated construction or
				lease costs of the
				building.
						.
		
